Title: To Thomas Jefferson from Joseph Yznardi, Sr., 7 April 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exelentisimo Señor
G. town 7th. April 801

Muy Señor mio, y de todo mi Respeto
A el dia Siguiente qe diriji á V.E mi Ultima pasé á darle gracias (por qe sin duda por su Orden Mr Lincoln aunque no, el todo, me proveyo con parte de mi Credito con lo qe me Conpondré asta la llegada de Documentos pedidos) quando supe en su Palacio le Avia dejado aquella mañana para essa encontrando, en el a su Nuebo Secretario Sugeto a mi ver de Apreciable Circumstancias.
Mr. Barnes me ha Visto, y quedó entendido de todo, y si la Pipa de Vino Paxarete, y Barril de tintillo de Rota, qe deve venir de Philadelphia llegase á esta Antes de mi partida, yo Mismo Instruire a su Mayordomo, del Modo qe deve Manejar el Cuidado de Vinos, para qe sus Calidades se Mejoren
Escrivi á Xeres por los qe de Nuebo V.E me encargó ádemas de los demas, ya pedidos por mi
Mande Copia tradusida de su Estimada Carta de 26 del pasado (Mediante su permiso) á el principe de la paz, con el Sincero deseo de qe el Rey Sepa la Generosidad de los de V.E, y Renovando el Asunto del Sr. de Yrujo &ca
Infinitas Gracias por la Orden qe me Mando para el Retratato del qe haré el aprecio, qe Devo, y mientras le deseo Regreso Felis á esta  Capital en la qe no teniendo el Honor de verle, no dudo me Considerará aunque Ausente como su protegido
Como á tal recomiendo á V.E el Asunto qe esta Aconpaña como lo espero de su Vondad mientras tengo el Honor
Señor Exelentisimo de ser su mas Obediente Servidor

josef yznardy



editors’ translation

Most Excellent Sir
Georgetown 7 Apr. 1801

My most illustrious sir, and with all my respect,
The day after I sent Your Excellency my last letter, I passed by to thank you (because without question your orders to Mr. Lincoln, though not entirely, did provide me with part of the credit with which I will make do until the arrival of the requested documents). At your mansion I found that you had left that morning for your other residence, and I saw your new secretary, who is in my opinion worthy of esteem.
Mr. Barnes has seen me, and he has been informed about everything. If the cask of the pajarete wine and the barrel of tent from Rota that should come from Philadelphia arrive here before my departure, I will instruct your butler myself on how to care for the wines so that their quality improves.
I wrote to Jerez with regard to your recent request in addition to the ones that you previously desired from me.
I sent a translated copy of your esteemed letter of the 26th of last month (by your permission) to the prince of the peace with the sincere hope that the king would know about the generosity of your excellency’s desires, and to renew the matter concerning Señor de Irujo, etc.
Many thanks for the order that you sent me concerning the retraction, which I will give the attention that I should; and meanwhile I wish you a happy return to this capital in which, should I not have the honor to see you, you will doubtless grant me your protection though you may be absent.
Counting on that, I refer to Your Excellency the matter that accompanies this letter in hope of your kind consideration; meanwhile I have the honor
Most excellent sir to be your most obedient servant

Josef Yznardy


